UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March10, 2017 GLOBAL WATER RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-37756 90-0632193 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 21410 N. 19th Avenue #220, Phoenix, Arizona (Address of Principal Executive Offices)
